Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 7/13/2020, in which, claim(s) 1-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is (are) being consider by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1 and 6, the prior art of record (Griffin et al. (Pub. No.: US 20170235484 A1; hereinafter Primary Reference) in view Park et al. (Pub./Pat. No.: US 20150138101 A1; Secondary Reference)) does not disclose:
 “receiving an index of a currently generated one of a first virtual grid and a second virtual grid corresponding to a first location on a virtual keyboard displayed on an electronic device in communication with the server…,
wherein the predetermined number of first locations are equal to the predetermined number of second locations, a number of the indices in the first virtual grid are the same as a number of the indices in the second virtual grid, and at least one index in the second virtual grid is located at a different portion of the at least a partial region of the display from the same at least one index in the first virtual grid…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a mobile device including a first body portion containing operational components of the mobile device, a second body portion coupled to the first body portion on a rear surface, containing auxiliary operational components of the mobile device, and a coupling hinge coupling the first body portion to the second body portion and for providing movement of the second body portion from a first position to a second position. The first body portion has a display surface and the rear surface opposite the display surface. The rear surface has a cavity. In the first position, the second body portion is recessed within the cavity of the first body portion. In the second position, the second body portion is positioned on the rear surface of the first body portion and the cavity is at least partially open to form a grip area. Similarly, the secondary reference discloses a mobile terminal including a wireless communication unit configured to perform wireless communication; a touch screen display unit configured to switch between an inactivated state in which illumination is not applied to the display unit and an activated state in which illumination is applied to the display unit; and a controller configured to: sense a plurality of touch inputs on the display unit when the display unit is in the deactivated state and no illumination is applied to the display unit, and release a locked state of the mobile terminal and switch the display unit to the activated state in which illumination is applied to the display unit, when the plurality of touch inputs match a predetermined pattern. Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432